Exhibit 10.1

 

CONSULTING AGREEMENT

 

  

This Consulting Agreement (“Agreement”) is to be effective as of the 21st day of
June, 2019, by and between NightFood, Inc. (Company), a New York corporation,
with offices located at 520 White Plains Road, Suite 500, Tarrytown, NY 10523
and Sean Folkson (“Consultant”).

 

For the purposes of this Agreement, either of the above shall be referred to as
a “Party” and collectively as the “Parties”.

 

The Parties hereby agree as follows:

 

1. EXTENSION OF APPOINTMENT of Sean Folkson. Company hereby agrees to extend
term of services for Consultant and Consultant hereby agrees to commit to an
extension of his services to Company related to the management and growth of the
operations of the company

 

A.TERM. The term (“Term”) of this Consulting Agreement shall be for a period of
twelve (12) months commencing on July 1, 2019. This contract may continue on a
month-to-month basis until terminated by Company or Consultant with a notice of
thirty (30) days at the end of the term of this Agreement.

 

B.COMPENSATION. The following Compensation terms may not be amended,
supplemented, or changed in any way by either party until January 1, 2020. Both
Parties have agreed to continue cash compensation for Consultant at $6,000 per
month during the Term of this Agreement. In addition, The Parties have agreed to
the following bonus structure:

 

a)Consultant shall earn 1,000,000 Warrants with a $.50 strike price upon the
date of the filing of the quarterly or annual report showing the first
$1,000,000 revenue quarter in Company history.

b)Consultant shall earn 3,000,000 Warrants with a $.50 strike price upon the
date of the filing of the quarterly or annual report showing the first
$3,000,000 revenue quarter in Company history.

c)Consultant shall earn 3,000,000 Warrants with a $1.00 strike price upon the
date of the filing of the quarterly or annual report showing the first
$5,000,000 revenue quarter in Company history.

d)Should multiple bonus revenue levels above be achieved in any given quarter,
Consultant shall earn all warrants associated with each of the bonus levels
achieved upon the date of the filing of the quarterly or annual report reporting
said revenue.

 

Any Warrants earned as part of this Agreement shall carry a cashless provision,
and exercise must occur within 90 days of the respective quarterly or annual
filing, or the Warrants shall expire.

  

2. ENTIRE AGREEMENT: This agreement supersedes any and all other agreements,
either written or oral, between the parties hereto with respect to the services
of the Consultant to the Company as it relates to sales and marketing and in no
way supersede any other agreements that consultant may have with company
pertaining to other matters. All parties to this agreement must sign any
modifications to this agreement.

 

Accepted and agreed to as of this 21st day of June, 2019.

 

      Sean Folkson   Sean Folkson Chief Executive Officer   Consultant
NightFood, Inc.    

  